Wood, J., (after stating the facts.) There was no error in the instructions. The first instruction was a definition of perjury in the language of the statute. The second instruction did not tell the jury that the alleged false evidence must not only be shown to be false, but also material to the issue. This, however, was not necessary upon the undisputed facts of this record. For, if the alleged false evidence was given, it follows as matter of law that at least a part of it was material to the issue. The charge against appellants in the police .court was using a room for prostitution. It was therefore material as to whether Wm. Brent was occupying the room with Hallie Stewart on the night alleged. Where the undisputed evidence shows that the alleged false matters sworn to were material, it is not error to fail to instruct that such matters must be material to the issue. See State v. Nees, 47 Ark. 553. There being no dispute about the facts sworn to, the question of materiality was for the court. Grissom v. State, 88 Ark. 115. Appellants’ counsel contends that the third instruction is erroneous because it fails to tell the jury that appellants could not be -convicted upon the uncorroborated testimony of one witness. In Thomas v. State, 51 Ark. 138, this court announced the rule as follows: “On a trial for perjury, the oath of the defendant which is charged to have been false is to be considered equal to that of a credible witness. .One witness is sufficient to prove what he swore, but not to establish its falsity; and where there is only one accusing witness, his testimony must be corroborated, not merely as to slight or immaterial circumstances, but as to some particular false statement. See Grissom v. State, supra. But where the uncontradicted testimony shows that there was corroborating evidence as to some particular false statement, the failure of the court to tell the jury that there must be corroborating -evidence is not prejudicial error. It is also urged that the evidence is not sufficient to sustain the verdict. This contention is well taken as to appellant Hallie Stewart, but not as to Grant Brooks. We .have set forth the evidence in detail in the statement, and a close scrutiny of it fails to disclose any corroboration of the testimony of the witness William Brent to the effect that he was with Hallie Stewart in the room on the night that it was alleged that the room was used for immoral purposes. The testimony of Brent was the -only evidence that he was in the room of Hallie Stewart that night except the statement of Grant Brooks. But the statement of Grant Brooks can not be taken as evidence against Hallie Stewart. As to appellant Brooks, however, the testimony of Eliza Brent tending to prove that he admitted being at Hallie Stewart’s on the night alleged, and admitted seeing Wm. Brent there and having a fight with him, is sufficient corroboration of the testimony of Wm. Brent that he saw Grant Brooks at the room of Hallie Stewart on the night mentioned, and is sufficient corroboration of the testimony of Wm. Brent as to the falsity of the testimony of Brooks to the effect that he was not at the room of Hallie Stewart on the alleged night and did not see Brent there. The judgment as to Hallie Stewart is therefore reversed, and the cause as to her is remanded for new trial. The judgment as to Grant Brooks is affirmed.